Beck, J.
Jim Bexley was jointly indicted with Idella McLaughlin for the offense of murder, it being charged that they did murder Amos McLaughlin. At the March term, 1913, of the superior court, Bexley was convicted, and made his motion for a new trial, which was overruled. He excepted to the overruling of a motion for a new trial and of a plea in abatement.
The judge, to whom was submitted the issue made by the plea in abatement, properly overruled the plea under the facts. It is alleged in the plea, as grounds for abating the indictment, that the ■ name of J. J. Goodwyn appears in the indictment as one of the grand jurors who returned the bill against the defendant, and that J. J. Goodwyn was not a competent and qualified grand juror. It was shown that James J. Goodwyn did not serve as a grand juror, but that James J. Goodrum, who was a qualified grand juror, duly drawn to serve as such, did serve, and that the name James J. Goodwyn was written by mistake in the indictment for J ames J. Goodrum, and that this was a clerical error of a member of the grand jury, who was 'acting as clerk for that body at the time the names of the grand jurors were written in the indictment. The question raised by the plea is settled by previous adjudications of this court. In the case of Chapman v. State, 18 Ga. 736, it was said: “Mistakes in spelling or writing the names of grand jurors, either by the clerk of the jury, in the body of the indictment, or by the clerk of the court, upon its minutes, may always be corrected — , the real question being as to the identity of the person.
Idem sonans is no longer an infallible test. Identitate personae, and not identitate nominis, is and should always have been the true and only issue.” And in Reich v. State, 63 Ga. 616, it is said: “The important question is, did the men chosen as grand jurors act and find the bill true? Are those who found the charge true identical with those who were drawn to pass upon the charge ? The question is not so much idem sonans as it is idem persona; and there is no doubt, with the explanation of the judge, that the same persons who found the bill were drawn and put on the minutes to pass on it.” The rulings made in headnotes 2 to 8 do not require discussion.

Judgment affirmed.


All the Justices concur.